TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00369-CV



                                     In re Michael McCann


                    ORIGINAL PROCEEDING FROM RUNNELS COUNTY



                            MEMORANDUM OPINION


               On June 1, 2012, relator Michael McCann filed a petition for writ of mandamus,

seeking to compel the trial court to rule on his motion for default and summary judgment. The trial

court has since provided this Court with a final order, signed on August 2, 2012, granting McCann’s

motion for default judgment. Accordingly, this petition for writ of mandamus is now moot. We

dismiss the petition for writ of mandamus.



                                             __________________________________________

                                             Diane M. Henson, Justice

Before Justices Puryear, Pemberton, and Henson

Filed: August 22, 2012